Citation Nr: 1019111	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial rating for specific 
phobia with depression and anxiety, currently rated as 30 
percent disabling for the period prior to September 27, 2006, 
50 percent disabling for the period between September 27, 
2006, and June 16, 2009, and 70 percent disabling thereafter.  

2.  Entitlement to an effective date earlier than April 9, 
2004, for the grant of service connection for specific phobia 
with depression and anxiety. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to specific phobia. 

4.  Entitlement to service connection for cardiomyopathy, to 
include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which, in pertinent part, 
granted service connection for specific phobia with 
depression with an initial 30 percent evaluation assigned, 
effective April 9, 2004, and denied service connection for 
hypertension and cardiomyopathy.  

In a June 2007 rating decision, the Veteran was awarded an 
increased evaluation of 50 percent for his specific phobia, 
effective September 27, 2006.  An increased 70 percent 
evaluation was also assigned in an August 2009 rating 
decision, effective June 16, 2009.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for specific phobia remains before the Board.

In May 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

In February 2009 the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The issues of entitlement to service connection for 
hypertension and cardiomyopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 19, 2005, the Veteran's 
specific phobia with depression and anxiety most nearly 
approximated occupational and social impairment with reduced 
reliability and productivity without deficiencies in the 
areas of school, family relationships, thinking, and 
judgment.  

2.  For the period between September 19, 2005, and December 
11, 2008, the Veteran's specific phobia with depression and 
anxiety most nearly approximated deficiencies in most areas 
of work, school, family relationships, thinking, judgment and 
mood without total occupational and social impairment.

3.  For the period beginning December 11, 2008, the Veteran's 
specific phobia with depression and anxiety has most nearly 
approximated total occupational and social impairment.  

4.  The Veteran did not raise a claim for entitlement to 
service connection for a psychiatric disorder at any time 
earlier than April 9, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but not 
higher, for specific phobia with depression and anxiety have 
been met for the period prior to September 19, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9403 (2009).

2.  The criteria for a 70 percent rating, but not higher, for 
specific phobia with depression and anxiety have been met for 
the period between September 19, 2005, and December 11, 2008.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9403.

3.  The criteria for a 100 percent rating for specific phobia 
with depression and anxiety have been met for the period 
beginning December 11, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9403.

4.  An effective date earlier than April 9, 2004, for the 
grant of service connection for specific phobia with 
depression and anxiety is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim

Service connection for specific phobia with depression was 
granted in the February 2005 rating decision on appeal.  An 
initial 30 percent evaluation was assigned, effective April 
9, 2004.  As noted above, in a June 2007 rating decision, an 
increased evaluation of 50 percent was assigned effective 
September 27, 2006, and the service-connected specific phobia 
was recharacterized to include both depression and anxiety.  
A 70 percent evaluation was also assigned in an August 2009 
rating decision, effective June 16, 2009.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA also will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's specific phobia is rated under Diagnostic Code 
9403, for specific (simple) phobia, in accordance with the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130.  The Veteran maintains that none of the currently 
assigned staged ratings accurately reflect the severity of 
his disability during the respected time periods and that a 
100 percent evaluation is appropriate for the current period 
as his disability has rendered him unemployable.

The Board notes that the Veteran has been diagnosed with 
several psychiatric disorders other than specific phobia 
including major depression disorder, posttraumatic stress 
disorder (PTSD), and general anxiety disorder.  While the 
Board may not compensate the Veteran for non service-
connected disorders, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, there is no evidence distinguishing 
the symptoms associated with the Veteran's service-connected 
and nonservice-connected psychiatric disorders.  Furthermore, 
the Veteran's service-connected specific phobia is 
characterized by VA to include symptoms of depression and 
anxiety.  Therefore, the Board will consider all the 
Veteran's psychiatric symptomatology in determining the 
appropriate disability evaluation.  

A maximum 100 percent evaluation is warranted under the 
general formula for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Under the general rating formula, a rating of 70 percent is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A rating of 50 percent is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotypical speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under the general rating formula, a rating of 30 percent is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9403 (2009).

The Board finds that the evidence of record establishes an 
initial rating of 50 percent is warranted for the Veteran's 
specific phobia for the period prior to September 19, 2005.  
With respect to the schedular criteria, the Veteran's 
disability demonstrated many of the specific symptoms listed 
in the examples for the 50 percent rating under Diagnostic 
Code 9403 during this period.  While undergoing psychotherapy 
at the Puget Sound VA Medical Center (VAMC) and with his 
private physician, the Veteran complained of depression, 
anxiety, and other disturbances of mood, as well as impaired 
memory.  During a VA psychiatric examination in December 
2004, he complained of panic symptoms, and moderate symptoms 
of depression.  Although the VA examiner found that the 
Veteran was able to function well at work and at home with 
only mild difficulty, the Veteran reported missing two weeks 
of work during the previous year due to fatigue associated 
with his specific phobia.  

In addition, the Veteran's Global Assessment of Functioning 
(GAF) scores during the period prior to September 19, 2005, 
establish the presence of moderate psychiatric symptoms.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2009)), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The 
December 2004 VA examiner assigned a GAF score of 60, and a 
GAF scores of 60 and 55 were assigned by the Veteran's VAMC 
physicians during April 2005 therapy sessions.  These scores 
are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

An increased rating of 70 percent is warranted if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  During the period 
prior to September 1 2005, the Veteran did manifest some 
problems with mood and work, but there are very few 
indications of deficiencies regarding family, judgment, 
thinking, or school.  The Veteran stated that he got along 
well with family while undergoing treatment at the VAMC in 
April 2005, and the December 2004 VA examiner found that the 
Veteran had meaningful and effective relationships at home 
and work.  No abnormalities of judgment were noted during 
this period and the Veteran manifested only slight tangential 
thinking in April 2005 at the VAMC.  

In sum, for the period prior to September 19, 2005, the 
Veteran's specific phobia manifested at most moderate 
symptoms and moderate occupational and social impairment with 
reduced reliability and productivity.  A disability 
evaluation of 50 percent, but not higher, is therefore 
warranted.  

For the period between September 19, 2005, and December 11, 
2008, the Veteran's specific phobia manifested worsening 
symptoms and impairment of functioning that most nearly 
approximated a 70 percent rating.  In September 2005 while 
undergoing treatment with his VA psychiatrist, the Veteran 
was found to endorse severe depression and feelings of 
hopelessness.  While he denied specific suicide ideation, he 
expressed thoughts of wishing he had never been born.  He 
also stated that his depression and anxiety affected his work 
and quality of life at home and he was currently missing 
approximately a day of work a week and was considering 
leaving his job. 
Throughout this period, the Veteran manifested specific 
symptoms associated with a 70 percent rating, such as speech 
abnormalities, gradually increasing suicidal thoughts and 
ideation, and an inability to establish and maintain 
effective work and social relationships.  In statements 
received from the Veteran's wife in June 2006 and September 
2007, she outlined the Veteran's psychiatric symptoms 
including increasing panic attacks, nightmares, memory 
problems, isolation from his family and friends, and a loss 
of interest in hobbies and activities.  The Veteran also 
testified in May 2008 that he experienced constant 
depression, panic attacks, a lack of motivation, and isolated 
himself at work.  

The Veteran's symptoms were also consistently characterized 
as severe throughout the period between September 19, 2005, 
and December 11, 2008.   In April 2007, he was admitted to 
the VA Hospital for psychiatric treatment on an in-patient 
basis for nine days due to worsening symptoms.  His GAF 
scores were recorded as 31 at the time of admission and 45 at 
discharge, consistent with serious to major impairment.  See 
DSM-IV at 47.  While some improvement in his mood and 
behavior was noted following his hospital admission, less 
than a month after his discharge the Veteran reported to his 
private psychiatrist that he was experiencing worsening 
symptoms.  In September 2007, his private psychologist 
described a marked decline in personal functioning, and 
stated that a rating higher than 50 percent was appropriate 
based on his review of VA's rating criteria.  Similar 
findings were made by the private psychologist in a July 2008 
letter, when he outlined the Veteran's worsening cognitive 
integration manifested by memory loss, anger, and loss of 
impulse control.   

The Veteran also manifested worsening occupation and social 
impairment during this period.  While he had previously had 
few problems at home as a result of his specific phobia, in 
August 2006, the Veteran's symptoms were found to be putting 
stress on his long and stable marriage, and he stated that he 
received no comfort or pleasure by being home.  Upon VA 
contract examination in November 2007, the Veteran complained 
that he had a strained relationship with his wife and that 
his friends did not want him around.  He had low productivity 
at work, thoughts of suicide, impaired judgment and memory, 
and difficulty understanding complex commands.  Although the 
VA examiner assigned a GAF score of 60, consistent with 
moderate symptoms, and found that the Veteran only manifested 
occasional decrease in work efficiency, the Board notes that 
the specific symptomatology described by the examiner is 
consistent with a greater degree of occupational and social 
impairment.  

The evidence therefore establishes that for the period 
between September 19, 2005, and December 11, 2008, the 
Veteran experienced deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling 15 Vet. App. 11-14.  Private and VA medical records 
during this period clearly establish that the Veteran's 
psychiatric symptoms resulted in a worsening impact on 
occupational and social functioning and on his family 
relationships.  His disturbances of mood also worsened, and 
the Veteran began to manifest impaired judgment and thinking, 
as noted by the November 2007 VA contract examiner.  A rating 
of 70 percent is accordingly warranted for the period between 
September 19, 2005, and December 11, 2008.

A rating in excess of 70 percent is not warranted during this 
period as the evidence does not establish the presence of 
total occupational and social impairment resulting from the 
Veteran's specific phobia. Although the Veteran experienced 
severe symptoms and impairment, the weight of the evidence 
does not establish that the Veteran was unemployable or 
incapable of social interaction due to his psychiatric 
disorder during the applicable period.  He continued to work 
as a community service officer for the local police 
department, a job he had held for over 30 years.  In 
addition, the Veteran remained married to his wife despite 
the stresses on their relationship and continued to teach 
Sunday school and attend church.  He also did not manifest 
any specific symptoms associated with a 100 percent rating 
under the general rating formula.  38 C.F.R. § 4.130, 
Diagnostic Code 9403.  The preponderance of the evidence is 
thus against a finding that the severity of the Veteran's 
symptoms are contemplated by a 100 percent rating for the 
period between September 19, 2005, and December 11, 2008, as 
his specific phobia did not approximate total occupational or 
social impairment.  38 C.F.R. §§ 4.7, 4.21. 

A 100 percent rating is warranted for the Veteran's specific 
phobia for the period beginning December 11, 2008.  During a 
VA psychiatric appointment on that date, the Veteran was 
found to be recently unable to work due to his specific 
phobia symptoms.  He had not gone to work in 6 weeks and had 
been using sick leave.  Employment information provided by 
the Veteran's former employer in February 2010 confirmed that 
the Veteran used 249 hours of sick leave in 2009, and that he 
retired in January 2009.  A December 2008 letter from the 
Veteran's private psychologist also states that the Veteran 
was unable to return to his employment due to his psychiatric 
symptoms.  

The Veteran was also found to manifest total social 
impairment for the period beginning December 11, 2008.  After 
leaving his job, he reported to his private psychologist in 
March 2009 that he felt he was sleeping his life away and no 
longer participated in any community activities.  Upon VA 
examination in June 2009, he reported having curtailed almost 
all social interaction and that he slept 12 to 15 hours a 
night.  He had a total loss of interest in all activities, 
and the examiner noted a significant worsening of symptoms 
since the Veteran's last evaluation as well as significant 
difficulties with social and occupational interaction.  

The Veteran is entitled to a 100 percent rating if his 
service-connected specific phobia causes total occupational 
and social impairment, regardless of whether he has some, 
all, or none of the symptoms listed in the rating formula, 
and regardless of whether his symptoms are listed in the 
Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 
442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).  Therefore, even though the Veteran 
has not manifested symptoms such as gross impairment in 
thought processes, grossly inappropriate behavior, or 
disorientation to time and place, the record does support a 
finding of total occupation and social impairment.  
Accordingly, a 100 percent evaluation is warranted for 
specific phobia for the period beginning December 11, 2008.  







Other Considerations

Occupational Impairment

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.  

In this case, the Board has determined that the Veteran is 
unemployable due to his service-connected specific phobia for 
the period beginning December 11, 2008.  The Veteran is not 
service-connected for any other disabilities, and the record 
contains no evidence of unemployability, either in medical 
records or lay statements, prior to December 11, 2008.  
Therefore, remand or referral of a claim for TDIU during the 
period prior to December 11, 2008, is not necessary as there 
is no evidence of unemployability due to the service-
connected psychiatric condition.


Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's psychiatric disability.  His specific phobia has 
manifested symptoms such as depression, anxiety, panic 
attacks, suicidal thoughts, and increasingly severe 
occupational and social impairment throughout the claims 
period.  These manifestations are specifically contemplated 
in the rating criteria.  The rating criteria are therefore 
adequate to evaluate the disability and referral for 
consideration of extraschedular rating is not warranted.


Earlier Effective Date Claim

The Veteran contends that an earlier effective date is 
warranted for the grant of service connection for specific 
phobia with depression and anxiety.  During the May 2008 
hearing, the Veteran testified that an effective date of July 
31, 1969, the day after his separation from active duty 
service, was appropriate as his psychiatric disability was 
incurred during military service.  He also testified that if 
he had been aware compensation was available for his 
psychiatric disorder, he would have filed for service 
connection at the time of his separation.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2009).  
The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a Veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  

On April 9, 2004, the Veteran's original claim for 
compensation for entitlement to service connection for 
depression, anxiety attacks, and claustrophobia was received 
by VA.  A few days later, on April 12, 2004, a VA Form 21-
4138 (statement in support of claim) dated April 1, 2004 was 
received that indicated the Veteran's intention to file for 
service connection for additional psychiatric disorders 
including PTSD and seasonal affective disorder.  The RO 
granted service connection for specific phobia and depression 
in the February 2005 rating decision on appeal and assigned 
an effective date of April 9, 2004-the date of receipt of 
the Veteran's first claim.  The disability was 
recharacterized in a June 2007 rating decision to include 
anxiety.  

There is no evidence in the record prior to April 4, 2004, in 
which the Veteran indicates intent to claim service-connected 
compensation benefits for a psychiatric disorder.  While the 
VA Form 21-4138 was dated April 1, 2004, it was not received 
by VA until April 12, 2004, three days after the currently 
assigned effective date for the grant of service connection.  
38 C.F.R. § 3.400 clearly states that the appropriate method 
for determining an effective date is the date of receipt of a 
claim.  Additionally, the Veteran has not contended that he 
filed an earlier claim for compensation.  Rather, he 
testified in May 2008 that an earlier effective date was 
warranted as he would have filed a claim immediately 
following his separation from active duty service had he been 
aware of the regulations allowing him to do so.  Thus, the 
Veteran does not contend, and the record does not show, that 
a claim for compensation for service connection for a 
psychiatric disability was filed prior to April 9, 2004.

The Board notes that the record contains private medical 
records documenting treatment for psychiatric conditions 
prior to April 2004.  However, the mere presence of medical 
evidence does not establish intent on the part of the Veteran 
to seek service connection for a disability.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Similarly, the mere presence of a 
disability does not establish intent on the part of the 
Veteran to seek service connection for that condition.  KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1995).  

As the Veteran did not file a claim for service-connected 
compensation for a psychiatric disorder prior to April 9, 
2004, he is already in receipt of the earliest possible 
effective date for the award of service connection for 
specific phobia with depression and anxiety.  Thus, there is 
no legal basis for an effective date earlier than April 9, 
2004, for the award of service connection for compensation 
purposes.  Accordingly, the claim must be denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation and effective date following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his or her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  In its February 2009 remand, 
the Board ordered that the any records of medical treatment 
pertaining to the Veteran's specific phobia not currently 
associated with the claims folder should be requested and 
added to the record.  The Veteran was sent a March 2009 
letter asking him to provide medical releases for his various 
healthcare providers.  In response, the Veteran submitted 
numerous medical releases in March 2009, and VA requested 
treatment records from the specified providers in April 2009.  
In a May 2009 letter, the Veteran stated that treatment 
records from three of his physicians, Drs. Clark, Dolack, and 
Barderson, were not available due to their retirement or 
death. The Board therefore finds that all available records, 
both VA and private, have been associated with the claims 
folder, and notes that the other remand instructions of the 
Board, including the scheduling of a VA psychiatric 
examination and readjudication of the claim, were complied 
with in full.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

The Veteran's specific phobia with depression and anxiety 
warrants an initial 50 percent rating for the period prior to 
September 19, 2005, a 70 percent rating for the period 
between September 19, 2005, and December 11, 2008, and a 100 
percent rating thereafter.

Entitlement to an effective date earlier than April 9, 2004, 
for the grant of service connection for specific phobia with 
depression and anxiety is denied. 


REMAND

The Veteran contends that he developed hypertension during 
active duty service, or in the alternative, that it is due to 
or aggravated by his service-connected specific phobia with 
depression and anxiety.  In support of his claim, he has 
submitted March 2007 and May 2008 letters from his private 
psychologist stating that research indicates an increased 
risk of hypertension and heart disease in persons with 
depression.  The psychologist also noted that the Veteran's 
panic symptoms of heart palpitations and hyperventilation 
could have exacerbated his heart condition.  Accompanying the 
psychologist's May 2008 letter was a research article noting 
a causal connection between the development and progression 
of hypertension and anxiety and depressive disorders.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board finds that the March 2007 and May 2008 letters from 
the private psychologist, as well as the accompanying 
research article, constitute competent medical evidence of a 
possible link between the Veteran's service-connected 
psychiatric disorder and claimed hypertension.  Upon remand, 
a VA examination and medical opinion should be provided 
addressing the nature and etiology of the Veteran's 
hypertension and cardiomyopathy.  

The Board also notes that the Veteran has not been provided 
specific notice of the information and evidence that is 
necessary to substantiate a claim for entitlement to service 
connection on a secondary basis in accordance with the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) including notice 
regarding his claims for secondary 
service connection.  

2.  Schedule the Veteran for an 
examination with an appropriate examiner.  
The claims file, including a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination.

The examiner should review the claims 
folder,  including the March 2007 and 
May 2008 letters from the Veteran's 
private psychologist and accompanying 
research article, and opine whether it 
is at least as likely as not (a 
probability of 50 percent or greater) 
that the Veteran's hypertension was 
caused OR aggravated by the Veteran's 
service-connected specific phobia with 
depression and anxiety.  If the examiner 
concludes that the Veteran's service-
connected psychiatric condition 
aggravates his hypertension, the 
examiner should identify the extent of 
disability attributable to the 
aggravation.  

If the examiner finds that the Veteran's 
hypertension was not caused or 
aggravated by the Veteran's service-
connected specific phobia, the examiner 
should opine whether hypertension is at 
least as likely as not (e.g., a 50 
percent or greater probability) related 
to any event of the Veteran's active 
duty service.  

The examiner should then opine whether 
the Veteran's cardiomyopathy is at least 
as likely as not (e.g., a 50 percent or 
greater probability) related to any 
event of active duty service or caused 
OR aggravated by hypertension.  

The rationale for any opinions must be 
provided, and the report of this 
examination must be added to the claims 
file.

3.  If the benefits sought on appeal are 
not granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


